Exhibit 10.2

 

CHANGE IN TERMS AGREEMENT

 

Principal

$250,000.00

Loan Date

06-14-2011

Maturity

11-28-2011

Loan No.

68517

Call / Coll Account

Officer

JMW

Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of the documents to any particular loan or item.

Any items above containing “***” has been omitted due to text length
limitations.

 

Borrower: American Power Group, Inc.
2503 East Poplar
Algona, IA 50511 Lender: Iowa State Bank
Main Office
5 E. Call St.
Algona IA, 50511  

 

Principal Amount: $250,000.00 Date of Agreement: December 19, 2011

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated June 14, 2011, in
the original loan amount of $250,000.00, for bridge note until capital is
raised.

 

DESCRIPTION OF COLLATERAL. This note is secured by SEE ATTACHMENT "A" for Note
68517.

 

Attachment "A"

For Note #68517

 

SECURITY AGREEMENT(S) DATED

02-25-2011, 03-04-2010, 1-4-2010, 1-4-2010, 10-21-2009, 9-21-2009, 9-9-2009,
11-9-2010

 

Secured Guaranty from GreenMan Technologies, Inc. dated 11-9-2010

Assignment of Stock dated 11-9-2010 (2,000,000 shares of GMTI)

Assignment of Deposit dated 11-9-2010 ($300,000.00 C.D.)

Security Agreements(s) dated 7-27-2009, 7-24-2009

 

Secured Guaranty from M & R Development, Inc. dated 6-14-2011

Real Estate Mortgage dated 10-1-2010

Security Agreement dated 10-1-2010

Assignment of Stock dated 10-1-2010 (1,500,0OO shares of GMTI)

 

Stock Transfer Agreement dated 6-14-2011 from GreenMan Technologies, Inc.
Officers and Directors (500,000 shares of GMTI).

 

This note is considered cross-collateralized/cross-defaulted with all existing
and future collateral/notes of American Power Group, Inc. and GreenMan
Technologies, Inc.

 

American Power Group, Inc.

 

DESCRIPTION OF CHANGE IN TERMS. Lender hereby extends maturity date from
November 28, 2011 to April 1, 2012.

 

The note will require monthly interest payments that will commence on 01/01/12
and continue until maturity.

 

All other terms to remain the same.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

BORROWER:

 

AMERICAN POWER GROUP, INC.

 

By:  /s/ Charles E. Coppa              

        Charles E. Coppa, CFO/Treasurer/Secretary of

        American Power Group, Inc.

 

LENDER:

 

IOWA STATE BANK

 

X /s/ Jason Wartick           

Jason Wartick, Vice President

